Settlement and License Agreement

This Settlement and License Agreement (this “Agreement”) is entered into and
effective on July 31, 2006 (the “Effective Date”) by and between Universal
Display Corporation(“UDC”), a New Jersey corporation, having a principal place
of business at 375 Philips Blvd. Ewing, NJ 08618 U.S.A. and Seiko Epson
Corporation (“Epson”), a Japanese corporation, having a principal place of
business at 3-3-5 Owa, Suwa-shi, Nagano-ken, Japan, (collectively “the
Parties”).

WHEREAS

1)

Epson owns U.S. Patent Applications Serial Nos. [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] (the “Epson Applications”) [The confidential material contained
herein has been omitted and has been separately filed with the Commission.].

2)

The Parties wish to settle this matter [The confidential material contained
herein has been omitted and has been separately filed with the Commission.].

3)

UDC wishes to license Epson, and Epson wishes to receive a license to, the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] Patent as well as the [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] Patent Family (defined below).

NOW, THEREFORE, in consideration of the mutual premises set forth below, the
Parties agree as follows:

1. Definitions

 

1)

“Epson Subsidiary (ies)” shall mean any entity of which more than fifty percent
(50%) of the outstanding shares, stock, or ownership interest entitled to vote
(other than shares or stock whose voting rights are subject to restriction) is
owned or directly or indirectly controlled by Epson; provided, however, that
such entity shall cease to be an Epson Subsidiary if it subsequently fails to
meet the above criteria. In the event that Epson’s acquisition of ownership or
control in an entity meeting the above criteria occurs after the Effective Date
(but excluding [The confidential material contained herein has been omitted and
has been separately filed with the Commission.], or any of their affiliates or
joint ventures in whom they are participants by ownership or management), then
such an entity shall be deemed to be an Epson Subsidiary from the date of such
ownership or control;

 

2)

“[The confidential material contained herein has been omitted and has been
separately filed with the Commission.] Patent Family” shall mean the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] Patent and all continuations, continuations-in-part,
divisionals, reissues, and patents and patent applications granting rights
outside of the United States that are related to the [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] Patent by a claim of priority, and all claims of other patents and
patent applications, granting rights anywhere in the world, that could have
properly been presented in an interference between the [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] Patent and one or more of the Epson Applications as
corresponding to a count that could have been presented in the interference;
notwithstanding the above, no claim of U.S. Patent No. [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] (the “[The confidential material contained herein has been
omitted and has been separately filed with the Commission.] Patent”) is included
in the [The confidential material contained herein has been omitted and has been
separately filed with the Commission.] Patent Family; and

- 1 of 6 -

--------------------------------------------------------------------------------



 

3)

“UDC OLED Portfolio” shall mean all patents and patent applications; (i) which
are related to and/or applicable to [The confidential material contained herein
has been omitted and has been separately filed with the Commission.]; (ii) which
exclude the [The confidential material contained herein has been omitted and has
been separately filed with the Commission.] Patent Family; (iii) which are owned
or controlled by UDC on or after the Effective Date; and (iv) under which UDC
has the right to grant licenses to Epson on or after the Effective Date.

2. License Agreement for the UDC OLED Portfolio

It is agreed that Epson and UDC will proceed with a discussion on a License
Agreement (“License Agreement”), in which UDC would grant Epson a worldwide,
non-exclusive and royalty-bearing license for those aspects of the UDC OLED
Portfolio upon which the Parties mutually agree. The Parties will start
negotiations for the License Agreement in an amicable manner on or around [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.], to make an effort in good faith to execute the
License Agreement by [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]

3. Grant of License for the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] Patent Family

UDC does hereby grant Epson and Epson Subsidiaries a non-exclusive, worldwide,
perpetual, royalty-free, and irrevocable license for the [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] Patent Family. The license for the [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] Patent Family is effective at the time of execution of this
Agreement and UDC’s receipt of payment under Section 4 below.

UDC also does hereby grant Epson rights to sublicense to third party(ies)
(“Sublicensee”) for the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.]Patent Family without
any payment of additional consideration made by Epson to UDC, provided that such
sublicense rights shall be subject to the following limitations:

 

1)

Epson is authorized to grant sublicenses to entities to whom UDC has not already
licensed the [The confidential material contained herein has been omitted and
has been separately filed with the Commission.] Patent Family at the time of
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.];

- 2 of 6 -

--------------------------------------------------------------------------------



 

2)

Epson is authorized to grant sublicenses under the [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] Patent Family at the time of [The confidential material contained
herein has been omitted and has been separately filed with the Commission.];

 

3)

Epson is not authorized to sublicense the [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
Patent Family to [The confidential material contained herein has been omitted
and has been separately filed with the Commission.], or any of their affiliates
or joint ventures in whom they are participants by ownership or management; and

 

4)

The sublicense agreement between Epson and each Sublicensee for the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] Patent Family shall not confer the right to grant
further sublicenses for the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] Patent Family, and
Epson shall disclaim all implied licenses by Epson’s licensors of the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] Patent Family as to patents other than the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] Patent Family patents. In addition, Epson shall
notify UDC as to the identity of the Sublicensee [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].

Epson acknowledges that the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] Patent Family is
licensed to UDC by [The confidential material contained herein has been omitted
and has been separately filed with the Commission.], and therefore, that Epson’s
license rights with respect to the [The confidential material contained herein
has been omitted and has been separately filed with the Commission.] Patent
Family are subject to the reserved rights of and obligations to [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]. Epson further acknowledges that the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.] have certain reserved rights with respect to the
[The confidential material contained herein has been omitted and has been
separately filed with the Commission.] Patent Family [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.].

UDC represents and warrants that it has provided Epson with true and correct
copies (which have been reasonably redacted by UDC to avoid disclosing
confidential information not relevant to this license) of the [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] and the intellectual property provisions of the [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.]. UDC further represents and warrants to Epson that
UDC is currently in material compliance with the terms of the [The confidential
material contained herein has been omitted and has been separately filed with
the Commission.] and the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.], such that UDC
presently has the right to grant Epson and the Epson Subsidiaries the license
rights granted herein, and neither [The confidential material contained herein
has been omitted and has been separately filed with the Commission.], nor [The
confidential material contained herein has been omitted and has been separately
filed with the Commission.], presently have any valid right to reject or
terminate such license rights. UDC also covenants to Epson that UDC will remain
in material compliance with the terms of the [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.] and the [The confidential material contained herein has been
omitted and has been separately filed with the Commission.], such that in the
future neither [The confidential material contained herein has been omitted and
has been separately filed with the Commission.], nor [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.], will have any valid right to reject or terminate such license
rights.

- 3 of 6 -

--------------------------------------------------------------------------------



Except as expressly set forth in Sections 3 and 7 of this Agreement, (a) no
other rights or licenses, express or implied, are granted to Epson or any Epson
Subsidiary, and (b) UDC and its licensors disclaim all representations and
warranties, express or implied, as to the [The confidential material contained
herein has been omitted and has been separately filed with the Commission.]
Patent Family and the license rights granted hereunder. UDC’s total liability to
Epson, the Epson Subsidiaries and all Sublicensees for any and all claims
pertaining to the [The confidential material contained herein has been omitted
and has been separately filed with the Commission.] Patent Family, other than
the authority to grant the license rights granted under this Agreement due to
UDC’s breach of the warranties of Sections 3 and 7, shall be limited to the
amount paid by Epson to UDC according to Section 4 below.

4. [The confidential material contained herein has been omitted and has been
separately filed with the Commission.] Payment

In partial consideration of the rights granted by UDC under this Agreement,
Epson shall pay [The confidential material contained herein has been omitted and
has been separately filed with the Commission.], this payment would be
creditable against license fees and royalty payments under the License Agreement
for the UDC OLED Portfolio. [The confidential material contained herein has been
omitted and has been separately filed with the Commission.] Nothing in this
Section 4 of this Agreement shall limit any of Epson’s rights and remedies
otherwise available at law or equity.

5. [The confidential material contained herein has been omitted and has been
separately filed with the Commission.]

6. Confidentiality

Neither Party will disclose the existence or the terms of this Agreement to any
third party, meaning any party other than UDC and Epson, without prior written
consent by the other Party, except as required by law, regulation or court or
administrative order. UDC hereby agrees to make a good faith effort to obtain
confidential treatment of certain terms of the Agreement discussed below with
any and all government agencies, including the U.S. Securities and Exchange
Commission (the “SEC”), having access to the Agreement. This obligation shall
cover all terms and conditions related to the licensed patents including
identification of patent application serial numbers and patent numbers, the lump
sum payment, the abandonment of interfering claims, and certain terms of
sublicenses including financial terms, identification of the parties thereto,
and identification of the sublicensed patents including identification of patent
application serial numbers and patent numbers. UDC also hereby agrees that this
good faith effort shall include allowing Epson to review and comment on relevant
portions of all documents prior to submission with the relevant government
authority. The Parties otherwise agree not to publicly disclose the existence of
the terms of this Agreement in any manner, such as by the issuance of press
releases, without prior written consent by the other Party. However, Epson
understands that UDC will need to file with the SEC, within four (4) business
days after executing the Agreement, a Current Report and Form 8-K reporting its
entry into the Agreement, and that UDC will need to file with the SEC a copy of
the Agreement (redacted to protect certain confidential information) with UDC’s
next Periodic Report on Form 10-Q.

- 4 of 6 -

--------------------------------------------------------------------------------



7. Authority

Each Party hereto represents to the other that (a) its execution hereof has been
duly authorized by all necessary corporate action of such Party, and (b) it has
all requisite rights necessary to incur all obligations to the other Party set
forth above and has not entered into any agreements in conflict herewith.

8. Miscellaneous

Except as otherwise stated herein, this Agreement and the rights and obligations
of the Parties hereunder shall not be assigned or transferred by either Party
without the prior written consent of the other party, except that either Party
may assign or transfer this Agreement, in its entirety and on written notice to
the other, to a successor in interest to all or substantially all of such
Party’s business to which this Agreement relates, whether by merger, acquisition
or otherwise (but in the case of Epson excluding [The confidential material
contained herein has been omitted and has been separately filed with the
Commission.], or any of their affiliates or joint ventures in whom they are
participants by ownership or management). Nothing herein shall confer any rights
upon any person other than the Parties hereto and their respective successors
and permitted sublicensees and assigns.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, U.S.A., without respect to its rules on
the conflict of laws. In the event that an unresolved dispute arises over the
enforcement, interpretation, construction or breach of this Agreement, the
Parties agree that it shall be litigated in the appropriate courts of the United
States and each Party hereby irrevocably submits to the exclusive jurisdiction
of such courts for all purposes with respect to any legal action or proceeding
relating thereto.

In the event that any term of this Agreement is held to be invalid, illegal, or
unenforceable, such invalidity, illegality, or unenforceability shall not affect
any other portion of this Agreement, and there shall be deemed substituted for
such term other term(s) that are permitted by applicable law and that will most
fully realize the intent of the Parties as expressed in this Agreement.

The failure of either Party to enforce, or any delay in enforcing, any right,
power or remedy that such Party may have under this Agreement shall not
constitute a waiver of any such right, power or remedy, or release the other
Party from any obligations under this Agreement, except by a written document
signed by the Party against whom such waiver or release is sought to be
enforced.

This Agreement constitutes the entire understanding and agreement of the Parties
respecting the subject matter hereof and supersedes any and all other
agreements, arrangements or understandings between the Parties, whether written
or oral, relating thereto. This Agreement may not be amended or supplemented in
any way except by a written document signed by both Parties.

- 5 of 6 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly signed by
their respective authorized representatives as of the dates written below.

 

UNIVERSAL DISPLAY CORPORATION

 

SEIKO EPSON CORPORATION

By: 


/s/ Steven V. Abramson

 

By: 


/s/ Mitsuro Atobe

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Print Name: 

Steven V. Abramson

 

Print Name: 

Mitsuro Atobe

Title: 

President

 

Title: 

General Administration Manager

Date:

July 19, 2006

 

Date:

July 28, 2006

- 6 of 6 -

--------------------------------------------------------------------------------